DETAILED ACTION

Drawings
The drawings were received on 16 July 2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 16 July 2021, with respect to claims 1-2, 4-6, 12, 14-15, and 17 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-6, 12, 14-15, and 17 has been withdrawn. 

Applicant’s arguments, see pages 10-11, filed 16 July 2021, with respect to claims 3 and 7-8 have been fully considered and are persuasive.  The rejection of claims 3 and 7-8 has been withdrawn.

Applicant’s arguments, see pages 11-12, filed 16 July 2021, with respect to claim 9 have been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn.

Applicant’s arguments, see page 12, filed 16 July 2021, with respect to claims 10-11 have been fully considered and are persuasive.  The rejection of claims 10-11 has been withdrawn.

pages 13-14, filed 16 July 2021, with respect to claims 18-23 have been fully considered and are persuasive.  The rejection of claims 18-23 has been withdrawn.

Allowable Subject Matter
Claims 1-15, 17-22, and 24-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
   See Applicant's reasons for allowance at pages 8-10, 13-14, and 15-16 pertaining to independent claims 1, 18, and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856